DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 19 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 11,154,494; 10,980,738; 11,166,906; 10,898,431; and 11,000,471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Withdrawn Rejections
The rejection of claims 1-13 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,154,494 is withdrawn in view of Applicant’s terminal disclaimer filed 19 April 2022.

The rejection of claims 1-13 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,980,738 is withdrawn in view of Applicant’s terminal disclaimer filed 19 April 2022.

The rejection of claims 1-13 and 17-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,166,906 is withdrawn in view of Applicant’s terminal disclaimer filed 19 April 2022.

The rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,898,431 is withdrawn in view of Applicant’s terminal disclaimer filed 19 April 2022.

The rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,000,471 is withdrawn in view of Applicant’s terminal disclaimer filed 19 April 2022.


Rejoinder
Claims 1-13 and 17-19 are allowable. Claims 14-16 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and the election of species requirement, as set forth in the Office action mailed on 29 October 2021, is hereby withdrawn and claims 14-16 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Wong (US Patent 5,156,850).  The invention of Wong is delineated in the previous Office action (see pages 12-13 of Office action mailed 01 February 2022) and incorporated herein by reference.  However, Wong does not specify molecular weights of polyethylene oxide for the placebo layer, active layer, and push layer of 600 KDa - 900 KDa; less than or equal to 300 KDa; and greater than or equal to 1 MDa, respectively. Additionally, the teachings of Wong specify a viscosity gradient of N3>N2>N1 (wherein N1 is the viscosity of placebo layer; N2 is the viscosity of the active layer; N3 is the viscosity of the push layer).  This gradient is not found in the instantly claimed invention, due to the higher molecular weight of the (first) placebo layer in relation to the (first) active layer.  Therefore, it would not have been obvious to a person having ordinary skill in the art at the time the invention was filed to form an oral pharmaceutical composition according to the limitations of the instantly claimed invention, with a reasonable expectation of success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.F/Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611